DOCKET NUMBER: CR 18-0204 (NGG)
                       Criminal Cause for Sentencing
                                       conducted in-person
Date Received By Docket Clerk:. _ _ _ _ _ _ _~              Docket Clerk Initials:- - - - - - -
BEFORE JUDGE: Garaufis DATE: September 30, 2020 TIME IN COURT                    _5_ HRS         MINS
                                @11:00 am.
1. DEFENDANT : Clare Bronfman
Present X Not Present     Custody                     Not Custody X
DEFENSE COUNSEL: Ronald Sullivan/ Duncan Levin
 FEDERAL DEFENDER:          CJA:             RETAINED: X

2. DEFENDANT:

Present    Not Present       Custody    Not Custody

DEFENSE COUNSEL:
  FEDERAL DEFENDER:             CJA:             RETAINED:

A.U.S.A.: Tanya Hajjar / Mark Lesko

COURT REPORTER: Lisa Schmid                              ESR:
INTERPRETER:           LANGUAGE:
□   Change of Plea Hearing (~Util-Plea Entered')         0       Revocation of Probation contested
□    Status Conference
□     Motion                                            □        Sentencing on a violation
□     Pre Trial Conference
D     Motion Hearing                                   □     Violation of Supervised Release
      □       Plea Entered                              X   Sentencing
D     Bail Appeal                                       □     Motion for sentence reduction
0     Vair Dire Begun                                   □     Oral Argument
0     Vair Dire Held              Jury selection        □     Jury trial
0     Jmy Trial Death Penalty     O       Sentence enhancement Phase        O       Bench Trial Begun
Speedy Trial Start:     Speedy Trial Stop:    CODE TYPE: XT

Do these minutes contain ruling(s) on motion(s)?         YES                           NO    X

Sentencing held; The defendant is remanded; See Judgment.
